a , 2,
AO 245B (Rev. 02/08/2019) Judgment ih a Criminal Petty Case (Modified) Page lofi -~
oy :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
United States of America JUDGMENT IN A CRIMINAL CASE
v. (For Offenses Committed On or After November 1, 1987)
Alejandro Gutierrez-Vega Case Number: 3:20-mj-20585
Martin G Molina
Defendant's Attorney --
REGISTRATION NO. 95014298 | - { L E D
‘THE DEFENDANT: . | MAR 1 3 2020
pleaded guilty to count(s) 1 of Complaint
L) was found guilty to count(s) CLERK US DISTRICT COU! AUT ata,
after a plea of not guilty. ae Oe Tn DEPUTY
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
$:1325 ILLEGAL ENTRY eee 1
. ao The defendant has been found not guilty on » count)
‘oO Countts) ” . a dismissed on the motion of the United States.
IMPRISONMENT

The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: -
TI~TIME SERVED LC] ; days

 

a Assessment: $10 WAIVED & Fine: WAIVED .
I Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

pees defendant’s possession at the time of arrest upon their deportation or removal.

i

Put recommends s.de seen be deported/removed with relative, ">! Cad D charged in case
AO ey AC? Ch COEEBR - MEA

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name;residence, or mailing address until all fines, restitution, costs, and special-assessments. .
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, March 13, 2020
Date of Imposition of Sentence

 

Received (Ce) | Michael J. Seng

DUSM HONORABLE MICHAEL J. SENG
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | ou 3:20-mj-20585

 
